Citation Nr: 0213519	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  94-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a seizure disorder.

2. Entitlement to service connection for the residuals of a 
skull fracture.

(The issue of entitlement to service connection for a 
psychiatric disorder will be the subject of a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARINGS ON APPEAL

Appellant, two friends, his mother


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Francisco, 
California, and Little Rock, Arkansas, that denied the 
veteran's claims of entitlement to service connection for a 
seizure disorder and the residuals of a skull fracture.  The 
Little Rock RO now has jurisdiction.  The matter was remanded 
by the Board in October 1988.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a psychiatric 
disorder, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1. The veteran's seizure disorder unequivocally pre-existed 
entry into service, and did not permanently increase in 
severity during service.

2. There is no evidence of record which indicates that the 
veteran has ever suffered a skull fracture.

CONCLUSIONS OF LAW

1. A seizure disorder clearly and unmistakably pre-existed 
service and was not aggravated by active service.  
38 U.S.C.A. §§ 1111, 1131, 1132, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.306 (2001).

2. A skull fracture was not incurred in service.  38 U.S.C.A. 
§  1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating actions, and 
were provided a Statement of the Case dated August 2000, and 
a Supplemental Statement of the Case dated April 2002.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded several examinations during the course of 
this claim, and several hearings at the RO.  The veteran was 
scheduled for a hearing before the Board, but did not appear 
for that hearing.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained prior 
to adjudicating this claim.  Thus, even without specific 
notice as to which party will get which evidence, as all the 
evidence has been obtained, the Board can proceed.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  38 
U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1) (2001).  
History given by the veteran, which conforms to accepted 
medical principles, in conjunction with basic clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder.  38 C.F.R. § 3.304(b)(2) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (2001).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2001). The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2001).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.


The Facts

The veteran's service medical records show no indication that 
the veteran received a skull fracture in service at any time.  
An October 1980 statement from the veteran included in his 
service records indicates that the veteran reported that he 
was unable to adapt to living in the army barracks, and could 
not eat what he desired, because the rooms did not have the 
proper utensils.  He also stated that when he got sick, the 
Army refused to take his problem seriously.  An October 1980 
report of medical examination indicated that the veteran had 
a questionable history of hypoglycemia, possibly related to 
complaints of syncopal episodes and headaches, as well as a 
report of a loss of consciousness from a motor vehicle 
accident, with no sequelae.  There is no indication in the 
records, however, that the veteran was ever treated for 
injuries sustained in a motor vehicle accident while in 
service.  A November 1980 admission summary indicates that 
the veteran reported that he had himself admitted to the 
hospital to so that he could avoid a fight with another man 
in service.  The veteran reported that at age 9, he passed 
out on the playground, and that this condition has continued 
and the episodes have occurred since his enlistment.  He 
indicated that he enlisted at age 17 and had no episodes of 
unconsciousness for two years before that time.

In service, the veteran was evaluated for a possible seizure 
disorder, but was finally diagnosed with adjustment disorder 
with atypical features, acute, moderate, resolved; manifested 
by impairment in social and occupational functioning, somatic 
complaints and inability to properly handle stress, with mild 
stress of overseas assignment and prospect of administrative 
separation, and severe predisposition, due to long history of 
marginal family, social, academic, and occupational 
adjustment, as well as borderline intellectual functioning.  
The veteran's separation examination of December 1980 was 
negative for any findings of a skull fracture or seizure 
disorder.

The veteran was seen often after service with complaints of a 
seizure disorder and headaches, and a head injury in service, 
and was often diagnosed with post traumatic seizure disorder, 
with history of head injury.

In the report of a VA examination dated January 1981, the 
veteran reported that he had begun having a seizure disorder 
the previous September while in service.  He reported that he 
was passing out and having convulsions.  He reported that he 
got headaches on the left side of his head, and stated that 
he supposed that he had fallen once during one of the 
episodes.  Throughout the examination, he was noted to be 
relaxed, and showed no anxiety or depression.  His answers to 
some questions were vague, and he was evasive.  There were no 
unusual ideas or thinking disorders.  There were no 
perceptive disturbances or ideas of reference.  He was well 
oriented, and his memory was intact.  The examiner felt that 
there was a strong suggestion of personality factors being 
involved.  The veteran was not given a diagnosis at that 
time, but was requested to reported for a period of 
observation and evaluation, which he failed to do.

A September 1981 electroencephalogram was normal.

October 1981 outpatient treatment records indicate that the 
veteran reported feeling weak and fatigued, and sleepy, with 
headaches that come and go.  He reported at that time being a 
passenger in a truck during an accident, in which he received 
a concussion and a few minutes of loss of consciousness.

A November 1981 report of outpatient treatment noted that the 
veteran was complaining of headaches in the left temporal 
area.  The veteran at that time apparently reported that he 
fell off a cliff while in service, without loss of 
consciousness.                                                  

A May 1983 outpatient treatment record noted that he fell off 
a cliff in service but was not knocked unconscious.  The 
veteran's diagnosis at that time was post traumatic seizure 
disorder.  A May 1983 brain scan was negative, with normal 
dynamic and static brain scans.

In July 1984, the veteran reported that he suffered a head 
injury in 1979 during an auto accident in service, and 
developed a seizure disorder approximately one month after 
the accident.  The veteran was diagnosed with a seizure 
disorder, and history of a head injury in service in 1979, 
alleged.

In December 1984, the veteran reported that he had recently 
suffered a grand mal seizure, and that he was currently 
suffering from headaches all the item with blurry vision.  
The veteran was referred to neurology for evaluation of 
residuals of his head injury, seizures, and headaches.

The veteran had a VA examination in July 1992.  The report of 
that examination indicates, in relevant part, that the 
veteran reported a head injury in service with subsequent 
development of a seizure disorder.  The veteran was diagnosed 
with a possible organic mental disorder, probably 
schizophrenia, and a history of seizure disorder.

The veteran testified at a hearing before the RO in January 
1994.  The transcript of that hearing indicates, in relevant 
part, that the veteran reported that he was healthy prior to 
entering the service.  He reported having bad dreams and 
hearing voices in service.  He indicated that he was told in 
service that he had schizophrenia.  He also received 
treatment for a seizure disorder.  He reported that he was 
told that the seizures are caused by the schizophrenia.  The 
veteran also reported that he often had bad headaches.  The 
veteran's mother also testified that the veteran did not have 
any health problems prior to entering the military.

The veteran received a VA examination in February 1994, which 
included a period of hospitalization for observation.  It was 
noted that the veteran reported a seizure disorder secondary 
to head trauma, which was on good control with medication.  
The examiner noted that the veteran's records failed to show 
any such head trauma.

The veteran was found to be alert and oriented, with a 
blunted affect.  He reported auditory and visual 
hallucinations, and some paranoia.  The veteran was found to 
have a positive urine drug screen for cocaine.  Neurology was 
consulted, to evaluate the veteran's seizure medications, and 
it was suggested that the veteran continue with his 
medications.  Neurological and psychiatric testing results 
were not consistent with schizophrenia, and the testing could 
not confirm any organic basis for the veteran's problems.  
The veteran was diagnosed with psychotic disorder, NOS, 
cocaine abuse, borderline intellectual functioning, seizure 
disorder by history, and history of hypoglycemia.

An October 1993 electroencephalogram was normal, with no 
seizure activity.

A CT of the veteran's head performed in April 1995 was 
normal, with no indication of prior head injury. 

The veteran had another hearing at the RO in March 1999.  At 
that time, the veteran reported that he injured his head in 
service in a truck accident, when he was knocked unconscious.  
He indicated that the first time he had a blackout spell was 
several months after that accident.  He reported that he 
still had seizures, but that the medicine helped some.  The 
veteran reported that he was unable to work due to his 
schizophrenia and seizures.

The veteran received a VA examination in January 2000.  The 
report of that examination indicates, in relevant part, that 
the veteran reported he received a head injury during a 
vehicle accident while stationed in Panama, and reported that 
he was unconscious in the hospital for a considerable period 
of time.  He indicated that after this time, he had a serious 
seizure disorder.  The veteran was diagnosed with a tonic 
clonic seizure disorder, although the examiner noted that he 
was unable to find any documentation of an alleged head 
injury.

Another brief examination is of record dated May 2000.  It 
indicates that the veteran's diagnosis is dementia with 
psychosis due to head trauma.  The examiner indicated that 
the veteran had a subsequent seizure disorder.  The examiner 
indicated that he believed that the veteran did have a head 
injury, as the veteran clearly stated that it occurred while 
he was in the military.

The veteran received a neurology examination in March 2001.  
The report of that examination contains the history that the 
veteran stated that while on maneuvers in a track vehicle, he 
sustained a head injury when the track vehicle went over an 
embankment causing him to strike his head on the left side 
against the steel wall.  He stated that he was knocked 
unconscious.  The veteran stated that he was not immediately 
taken to the hospital and he remained with his unit.  He had 
a large knot on the side of his head, which he indicated by 
pointing to the parietal area.

He stated that while standing in formation the next day after 
his head injury, he suffered a seizure, which resulted in him 
being taken to a private hospital in Panama.  While at the 
hospital in Panama, he was examined; however, he said, he was 
not examined with EEG or any type of imaging device.  It was 
decided that he would be started on Phenobarbital and 
Dilantin.  He says that he has been on Phenobarbital and 
Dilantin ever since that time.  He was assigned to a light 
duty status for the remainder of his time in Panama.  During 
this time, he suffered several seizures and found that he was 
doing things that he did not remember, such as going to the 
wrong barracks or getting into the wrong bed.  He was 
eventually medevaced from Panama approximately 10 months 
after his head injury to San Antonio, Texas.

He stated that he thought he was "crazy".  He was doing 
things that he had no recollection for.  He was said to have 
been examined by a psychiatrist while at the Sam Houston 
Facility at San Antonio, Texas.  Eventually, he was 
discharged from the service and has been followed by various 
private physicians for his seizure disorder since that time.

The veteran stated that he has had several injuries resulting 
from his seizures.  He stated that one such seizure caused 
him to fall through a window, cutting his left forearm, 
resulting in weakness and muscle atrophy of the hands.  He 
also stated that recently he had a seizure and fell against a 
stove burning his right hand, which resulted in a large 
blister, which was present.

The veteran was being followed by a private physician in 
Mariana, Arkansas for his seizures.  He was taking 300 mg of 
Dilantin each night as well as 90 mg of Phenobarbital.  As to 
the frequency of his seizures, currently, he stated that he 
was having a generalized tonic-clonic seizure approximately 
every other month.  He was having what he stated were small 
seizures about three times per week.  In these so-called 
small seizures, he was disoriented and doing things that he 
does not remember.  His family reportedly hired a caregiver 
to stay with him during the day, who has witnessed many of 
the seizures.

The caregiver was with him.  The examiner interviewed the 
caregiver independently, who gave the same description of the 
seizures being generalized tonic-clonic with loss of 
consciousness and loss of bladder function.  She stated that 
this occurred about every two months.  She also stated that 
they have lasted up to five to ten minutes.  He usually was 
very weak and not very responsive and sometimes would sleep 
for long periods of time after the episodes.  As far as the 
other seizures, she stated that he would become very 
irrational and belligerent two to three times per week 
lasting several minutes and then return to normal.  She 
stated that he was not apparently conscious of what he is 
doing during these events.

Examination showed the veteran to be alert and oriented to 
person, place and time.  He had some difficulty with 
remembering the president.  He stated that it is President 
Clinton, when in fact it is George W. Bush, however, when 
asked, does remember that there was a recent election, and 
that George Bush was elected president.

It was noted that he has normal gait when he comes into the 
examiner's office.  Examination showing pupils equal, round, 
and reactive to light, normal gross vision present, and no 
nystagmus present except on extreme gaze, which is fine and 
only a few beats.  Fundi showed discs to be sharp with no 
papilledema present.

His speech was normal.  He had normal sensation to pinprick 
in V1, V2, and V3.  Hearing is grossly present.  He had full 
range of motion of his neck.  He had normal shoulder shrug.

He was able to walk heel to toe without difficulty, finger to 
nose test was normal.  Rapid alternating movements of the 
upper extremities were normal bilaterally.  Motor examination 
shows general strength to be 5/5 in the lower extremities.  
He had decreased range of motion of his left fourth and fifth 
fingers due to an old injury, which was the result of a 
laceration of his left forearm.  He had two large scars, one 
extending up his arm approximately 19 cm and well healed; 
this extends from the forearm medially to the biceps.  The 
scar is nontender to palpation.  He also has a 10-cm scar on 
the volar surface of the left arm.  He had wasting of his 
left first interossei.  Otherwise, his motor strength of his 
upper extremities was within normal limits.

Sensation to pinprick was normal throughout except of the 
left fifth finger.  He had normal vibratory senses in the 
upper and lower extremities.  The Weber examination was also 
normal without lateralization.  Deep tendon reflexes were 
generally 2+ in the upper and lower extremities.  He had no 
pathological reflexes.  There were no Babinskis and no 
Hoffmann signs noted.

The examiner noted, in reviewing the claims file, that the 
veteran had complaints of hearing voices and got himself 
admitted to the hospital under some false pretenses back in 
1980, when he stated he was a drug user.  Apparently during 
this time, they worked him up for possible hypoglycemia, 
possible seizure disorder, and possible psychological 
problems.  It stated in the report that a seizure disorder 
was ruled out at that time.  The examiner indicated that it 
was not clear how the veteran had apparently continued on 
Dilantin and Phenobarbital all of this time or even if he had 
been on the medication since 1980.  However, after hearing 
the discussion of this individual about the episodes that he 
had and then interviewing separately his caregiver, there is 
a corroboration of events that sounds like a seizure disorder 
with apparent clonic-tonic type of seizure disorder occurring 
about every two months and episodes, which sounds like 
complex partial seizures that occur two to three times per 
week.

The veteran had another VA examination in April 2001.  While 
the majority of this examination dealt with a psychiatric 
disability, the issue deferred for development, as noted 
above, the veteran did report a seizure frequency from one a 
month to one every four months, although he indicated he was 
told he had smaller seizures in between.  The veteran again 
reported that he struck his head on the left side in service, 
during a motor vehicle accident, and had his first seizure 
the next day.  He indicated that he later lost consciousness 
while running, resulting in a 3-4 day period of amnesia.  The 
examiner noted that the results of a range of testing 
suggested that the veteran was attempting to feign a 
psychiatric disorder.  The examiner indicated that the 
veteran's motivation to put forth poor efforts on examination 
and to appear as having severe psychopathology appeared to be 
secondary gain.  The examiner indicated that, even assuming 
that the events reported by the veteran as causing his head 
injury did occur, based on the veteran's history and current 
presentation, it was unlikely that the veteran suffered 
significant cognitive impairment as a result of the head 
injury which he describes.  The examiner indicated that it 
was possible that the veteran's seizure disorder had 
contributed to the etiology and maintenance of his psychosis 
and mood instability.  The veteran was diagnosed with a 
psychotic disorder, alcohol abuse, maladaptive personality 
traits, and a seizure disorder by record.

An addendum to the neurology examination, dated March 26, 
2001, was written in March 2002.  The physician indicated 
that he could not find medical records for the veteran's 
Panama hospitalization in 1980 in which he supposedly 
suffered head trauma in a motor vehicle accident.  The 
absence of these records had been noted in various notes in 
his claims file.  However, the November 1980 records 
describing the medical evaluation of questionable seizures 
versus hypoglycemic attacks are comprehensive and 
sufficiently close in time to his Panama hospitalization to 
permit an analysis.

The examiner noted the past history of the veteran.  On Nov 
17, 1980, a doctor wrote in an examination report that "The 
patient stated that at age 9 he 'passed out on the play 
ground', and did not know what had happened until he regained 
consciousness.  This condition has continued, and episodes 
have occurred since his enlistment.  He stated that he 
enlisted at age 17 and had had no episode of unconsciousness 
for two years before that time.  Asked by his recruiter if 
had had any health problems in the past year, he replied that 
he had not.  The four episodes that have occurred since his 
enlistment were the cause for his profile."  The examiner at 
that time concluded that "Other than the history of 
'seizures' or what ever the episodes were, there appears to 
be nothing wrong with this individual.  The question arises 
of possible hope for a medical discharge with financial 
benefits."

The examiner indicated that this note documents that the 
veteran's seizure like episodes preceded his enlistment in 
the military.

In a November 21, 1980 discharge summary, an examiner 
observed that the veteran "was able to do his job well until 
July 1980, when he suffered re-activation of his previous 
alleged hypoglycemic attacks.  He felt tired, drowsy, sleepy, 
shaky, perspired profusely and sometimes lost consciousness.  
He also was confused before and after the hypoglycemic 
attack.  Because of those circumstances, he reported to the 
Medical Clinic.  At the beginning it was thought that he had 
a convulsive disorder, and he was started on Dilantin.  After 
a complete neurological work-up was done, his convulsive 
disorder was ruled out and it was considered that he might 
have some degree of hypoglycemia.  While all of this was 
going on, his military performance became entirely 
unsatisfactory, reaching the point where administrative 
separation was initiated.  He was in the final stages of his 
administrative separation when admitted to the hospital on 22 
October 1980."

The examiner felt that the description of the episodes 
suggests a hypoglycemic episode rather than a seizure but a 
later oral glucose tolerance test did not show a reactive 
hypoglycemia.  EEGs at that time and all future EEGs were 
normal.  A brain scan and CT scans were also later found to 
be normal.  While this may suggest that the veteran never had 
a seizure disorder, later history provided by relatives and 
by the patient are consistent with a generalized seizure 
disorder, probably idiopathic epilepsy with autonomic 
features that had started in childhood.

The examiner noted that the veteran was also seen on January 
26, 1981 for a neuropsychiatric examination.  In the history 
that examiner wrote that "This veteran states he began having 
a 'seizure disorder' in September?" "he was asked about 
headaches and says he has headaches on the left side of his 
head.  'I suppose I fell once during one of the episodes.'  
He says that this area was x-rayed.  He did not have any 
operation and had no laceration?"  That examiner found the 
veteran evasive in answering some questions and concluded 
"From his account of his attitude toward the service, there 
is a strong suggestion of personality factors being involved.  
The veteran asked directly, When will I find out about 
getting my pension?"

The current physician reviewer noted that, in the only notes 
available that are closest in time to the Panama 
hospitalization, two physicians specializing in neurology and 
psychiatry obtained a comprehensive history and physical, and 
yet made no mention of head injury.  In fact, in a 
neurological review of systems, the January 1981 examiner 
implies no clinically significant head trauma when he states 
"no laceration."  The current reviewer indicated that it 
seems highly improbable that the 1980 head trauma the patient 
later describes as the vehicular "track" accident causing his 
seizures would be completely omitted from the analyses by two 
experts of the nervous system.  That suggests that either the 
"track" accident with head trauma never occurred or was 
clinically so trivial that the veteran did not bother to 
report it during these two evaluations.  In fact, the veteran 
attributes his headaches to a very vague incident,  "I 
suppose I fell once during one of the episodes" and not to 
any accident with head trauma that he proposes in later 
depositions.  It is also pertinent that the patient's first 
VA claim featured "adjustment disorder and hypoglycemia" 
rather than seizures due to head trauma.  Only after the 
claim was denied did he submit a second claim for service 
connection for seizure disorder.

Also of note, on November 5, 1981, he came to the hospital 
complaining of headache in the left temporal area and 
requested codeine medication renewal.  He described a seizure 
disorder that was two years old for which he was taking 
Dilantin.  At that time, he told the examiner that he had 
suffered an injury to the left temple after falling off a 
cliff.  He denied a loss of consciousness.  He received a 
diagnosis of post-traumatic seizure disorder.

On December 8, 1981, he was scheduled to be hospitalized for 
observation and evaluation "to determine seizure disorder"  
but he failed to show up.  His second claim was therefore 
denied.
 
The present reviewer opined that here was another opportunity 
for the veteran to link his seizure disorder to the "track" 
accident causing head trauma but he did not do so.  The 
reviewed indicated that he had to conclude again that either 
the original incident never occurred or it produced a 
clinically insignificant impact on the patient's neurological 
status so that he did not report it.

The reviewer noted that the medical record also shows that 
the veteran made inconsistent statements on more than one 
occasion, admitted lying to gain an admission to a hospital, 
gave an inadequate effort in neuro-psychological testing on 
more than one occasion, thereby undermining its validity, was 
non-compliant with his seizure medication, and failed to keep 
multiple appointments for observation and evaluation of his 
neurological-psychiatric condition.  He abused cocaine.  This 
subsequent history suggests a major personality disorder with 
sociopathic features.   The examiner therefore found it 
relevant that even in 1980 and 1981, the veteran's physicians 
saw elements of this kind of behavior when one doctor opined 
that the patient had "hope for a medical discharge with 
financial benefits" and another doctor found "a strong 
suggestion of personality factors being involved.  The 
veteran asked directly, When will I find out about getting my 
pension?"

The reviewer concluded that the veteran has had a seizure 
disorder with autonomic features that helped to obscure the 
diagnosis.  He also concluded that there is no reliable 
evidence that the patient's seizure disorder was due to head 
trauma from  vehicular "track" accident that he described in 
later depositions.  The examiner indicated that the veteran's 
seizure disorder predated his enlistment in the military.  He 
also noted that there is evidence early and late in the 
record that the veteran was inconsistent and perhaps not 
completely honest in his physician-patient encounters.


Analysis

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the residuals of 
a skull fracture.  In this regard, the Board notes that there 
has simply been no medical evidence presented to indicate 
that the veteran suffered a skull fracture, or any other head 
injury, in service.  While the veteran has reported that he 
suffered a motor vehicle accident in service which caused his 
head injury, a thorough review of the veteran's fairly 
extensive service medical and personnel records fails to note 
any mention of any motor vehicle accident or head injury that 
the veteran sustained in service, except that the veteran 
reported in October 1980 that he was in a motor vehicle 
accident with loss of consciousness, with no sequelae.  
However, there are no service medical records indicating that 
such an accident took place in service.  Further, the 
veteran's separation examination dated December 1980 does not 
contain any report of any head injury, or residuals thereof.  
The veteran himself in January 1981, during a VA examination, 
says he supposed he may have fallen and hurt his head during 
a fainting episode, and does not report that he suffered a 
head injury in an auto accident in service until later.

Further, a CT performed of the veteran's head in April 1995 
showed no evidence of any prior skull fracture or head 
trauma.

Thus, with no medical evidence having been presented to 
indicate that the veteran suffered a head injury in service, 
other than the veteran's statements after service, the Board 
finds that service connection is not warranted for the 
residuals of a skull fracture.

Further, the Board finds that service connection is also not 
warranted for a seizure disorder.  In this regard, the Board 
looks, in particular, to the analysis contained in a March 
2002 addendum to a March 2001 VA examination, which found 
that the veteran did suffer from a seizure disorder, however, 
that disorder pre-existed the veteran's enlistment in the 
military.  Of particular significance is the fact that the 
veteran reported, in a November 17, 1980 examination report, 
that at age 9 he "passed out on the play ground", and did not 
know what had happened until he regained consciousness, and 
that this condition has continued, and episodes have occurred 
since his enlistment.  Although the veteran's seizure 
condition was not listed on his entry examination, this 
statement and the other evidence on file, is considered 
sufficient evidence to rebut the presumption of soundness 
upon entry into service, and the veteran is found to have a 
pre-existing seizure condition.  Further, the Board finds 
that the evidence of record tends to indicate that the 
veteran's seizure condition was not aggravated in service 
beyond its normal progression.  In this regard, the Board 
notes in particular that, although the veteran did appear to 
have a "flare-up" in service, he was not in fact observed 
to have any seizures while hospitalized in service, his 
separation examination did not show any complaints of 
seizures, and further records, such as a February 1994 VA 
examination, found the veteran to report that his seizure 
disorder was under good control with medication.  Therefore, 
the Board finds that the veteran's seizure disorder 
preexisted service, and was not aggravated therein.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to service connection for the residuals of a 
skull fracture is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

